—In four related actions to recover damages, inter alia, for personal injuries, the plaintiffs in Action No. 2 appeal from so much of an order of the Supreme Court, Suffolk County (Werner, J.), dated April 6, 1993, as granted the defendant Hildegarde Thompson’s motion for summary judgment dismissing the complaint in Action No. 2 insofar as it is asserted against her.
Ordered that the order is affirmed insofar as appealed from, with costs.
To grant summary judgment, it must clearly appear that no material, triable issue of fact is presented (Daliendo v Johnson, 147 AD2d 312). The summary judgment movant must establish his or her cause of action or defense sufficiently to warrant a court’s granting judgment in its favor as a matter of law. On the other hand, the opposing party must produce evidentiary proof in admissible form sufficient to require a trial of material issues of fact (see, Frank Corp. v Federal Ins. Co., 70 NY2d 966).
*762Review of the record in this case demonstrates that the award of summary judgment in favor of the defendant Hildegarde Thompson was proper (see, Rebecchi v Whitmore, 172 AD2d 600). Balletta, J. P., Thompson, Joy and Florio, JJ., concur.